Title: To John Adams from Christopher Gadsden, 24 July 1787
From: Gadsden, Christopher
To: Adams, John


          
            Charleston so. Carolina 24th July 1787
            My Worthy Friend
          
          I am much obliged to You for your kind Remembrance of me, & the very Acceptable present You sent me, by Mr Gibbes, Your Defence of our Constitutions, wch. I read with the greatest Attention & as much pleasure, & am glad to hear by a Friend of mine at the Convention that ’tis much read there, he sent me a Copy printed at Philada. but Yours came to hand a few Days before. In another State I hope we shall be happy under a simple Governmt. directed by infinite Wisdom & Goodness, but in the present, while Strugling with such various & contradictory passions, Nothing less than the most artful playing them one against another, Wholesale & Retail, (if I may use the Expression) can insure us any tollerable lasting peace & Security, either publicly or privately, “All nature’s Difference keeps all Nature’s peace” according to your Well-chosen Motto, is as true a proposition as any in Euclid— I must own I was once fond of a Simple Constitution of Governmt. as much so perhaps as Mr. Turgot, but have been some Time convinced, however pleasing & entertaining it appear’d in Idea, that it was there only, & cou’d not, as Mankind are, be Reduced to practice, The three distinct checks You mention in Legislature, seem to be indespensably necessary with one Executive, I think We are so far happy in having all these at certain periods elegible by the people, but annual Elections are rather too frequent in my Opinion— Some of our Governor’s have not a Negative, this State’s particularly, which I am sorry for, tho’ at the early Time of framing our Constitution or rather extraordinary Governmental Law, Inter-Arma, I confess I was then against it, but shou’d there be a Convention to revise it, or rather make a real Constitution, I wish our Governrs may be allowd a Negative— Unhappily, rather from Inattention & Inexperience than Design, Our Assemblies at Times have interfer’d too much in the judicial

Department, Whereas the three, the Deliberative, Judicial & Executive, ought to be altogether separate, the permitting our Judges to set in the Assembly, is I think very improper & has a natural Tendency to introduce a Confusion of Departments—
          This my Dear Sir I hope will be deliver’d You by the Son of a late Worthy Friend Mr. John Edwards, who was prisoner with me at Augustine, a Gentleman who by his Industry, had with great Reputation, acquired a very handsome provision for a large Family, but by lending great part of it to the public, & other common Accidents of the late Times, his Fortune at his Death was much Reduced, My Youngest Son Married one of his Daughters, Sister to this Young Gentleman, Any Countenance You may shew him I shall be obliged to You for. I believe You’ll find him a very modest well inclin’d Youth.
          With Regard to myself, having been as active as most Men in America for near thirty Years, I have now taken a passive Turn, & indeed it is high Time, as I am pretty well advanced in Life, I am entirely the private Gentleman, endeavouring to Repair, the amazing damages done me during the late Struggle, No Man in this State having suffer’d more in proportion to his Fortune— However I rejoice that Heaven has bless’d us with Success, & only wish our American Friends may make a proper Use of it—
          I am Dr. Sir / With Sincere Esteem / Yr. most obedt. hble servt.
          
            Christ Gadsden
          
        